NU SKIN ENTERPRISES, INC.


STOCK REPURCHASE AGREEMENT

        This Stock Repurchase Agreement (this “Agreement”) is made as of October
22, 2003, by and among Nu Skin Enterprises, Inc., a Delaware corporation (the
“Company”), and the stockholders of the Company listed on Schedule I attached
hereto (each a “Selling Stockholder” and together the “Selling Stockholders”).

        In consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        1.     Repurchase and Sale of Common Stock.


             1.1    SALE AND ISSUANCE OF COMMON STOCK.

                 (a)     Subject to the terms and conditions of this Agreement,
(i) the Company agrees to repurchase that number of shares of the Company’s
Class A Common Stock, par value $0.001 (the “Class A Common Stock”), and Class B
Common Stock, par value $0.001 (the “Class B Common Stock”), listed opposite the
name of each of the Selling Stockholders on Schedule I, and (ii) each of the
Selling Stockholders, severally and not jointly, agrees to sell that number of
shares of Class A Common Stock and Class B Common Stock listed opposite such
Selling Stockholder’s name on Schedule I. The shares of Class A Common Stock and
Class B Common Stock sold to the Company pursuant to this Agreement are
hereinafter referred to as the “Stock.” The repurchase price of the Stock to be
paid by the Company under this Agreement shall be $12.95 per share or
$140,005,014.10 in the aggregate (the “Purchase Price”), which shall be payable
(i) by delivery of promissory notes (a form of which is attached hereto as
Exhibit A) as set forth on Schedule I and (ii) cash for the balance of the
Purchase Price by wire transfer or delivery of other immediately available funds
pursuant to the Escrow Agreement (as defined below) and in the amounts set forth
on Schedule I.


             1.2    CLOSING; DELIVERY.

                (a)     The repurchase and sale of the Stock (the “Closing”)
shall take place at the offices of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, 2795 East Cottonwood Parkway, Suite 300, Salt Lake
City, Utah 84121, or such other location mutually agreeable to the parties
hereto, no later than one (1) business day after the satisfaction or (subject to
applicable law) waiver of the conditions set forth in Section 4 and Section 5
(excluding conditions that, by their terms, cannot be satisfied until the
Closing).

                (b)     Upon execution of this Agreement, each Selling
Stockholder shall deliver to American Stock Transfer & Trust Company, as
custodian (the “Custodian”), a certificate or certificates for the number of
shares of the Stock to be sold by such Selling Stockholder pursuant to this
Agreement.

                (c)     Prior to Closing, the Company shall deliver to Bank One,
N.A. (the “Escrow Agent”) pursuant to an escrow agreement among the Escrow
Agent, the Company, the Selling Stockholders and the purchasers listed on
Schedule II of that certain Stock Purchase Agreement of even date herewith (the
“Escrow Agreement”) (a form of which is attached hereto as Exhibit B) cash by
wire transfer or delivery of other immediately available funds in the amounts
set forth opposite the names of the Selling Stockholders on Schedule I.

                (d)     At the Closing, the Company shall deliver to the Selling
Stockholders promissory notes in the principal amounts set forth opposite the
names of the Selling Stockholders on Schedule I.

        2.     Representations and Warranties of the Selling Stockholders. Each
Selling Stockholder severally and not jointly represents and warrants to the
Company as of the date hereof and as of the Closing as follows:

             2.1    Authorization of Agreements. Such Selling Stockholder has
the full right, power and authority to enter into this Agreement, the Lock-Up
Agreement to be entered into by and among the Company and each of the Selling
Stockholders (collectively, the “Lock-Up Agreements”) (a form of which is
attached hereto as Exhibit C), the Escrow Agreement, the Power of Attorney and
the Custody Agreement referred to in Section 2.3 below and to sell, transfer and
deliver the Stock to be sold by such Selling Stockholder hereunder, and this
Agreement, the Lock-Up Agreements, the Escrow Agreement, the Power of Attorney
and the Custody Agreement, when executed and delivered by such Selling
Stockholder, will each constitute a valid and legally binding obligation of the
Selling Stockholder, enforceable against the Selling Stockholder in accordance
with its terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies. The execution and delivery of this Agreement, the
Lock-Up Agreements, the Escrow Agreement, the Power of Attorney and Custody
Agreement and the sale and delivery of the Stock to be sold by such Selling
Stockholder and the consummation of the transactions contemplated herein and
therein and compliance by such Selling Stockholder with its obligations
hereunder and thereunder have been duly authorized by such Selling Stockholder
and do not and will not, whether with or without the giving of notice or passage
of time or both, conflict with or constitute a breach of, or default under, or
result in the creation or imposition of any tax, lien, charge or encumbrance
upon the Stock to be sold by such Selling Stockholder or any property or assets
of such Selling Stockholder pursuant to any contract, indenture, mortgage, deed
of trust, loan or credit agreement, note, license, lease or other agreement or
instrument to which such Selling Stockholder is a party or by which such Selling
Stocking may be bound, or to which any of the property or assets of such Selling
Stockholder is subject, nor will such action result in any violation of the
provisions of the charter or bylaws or other organizational instrument of such
Selling Stockholder, if applicable, or any applicable treaty, law, statute,
rule, regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over such
Selling Stockholder or any of its properties.

             2.2    Valid Title. Such Selling Stockholder has and will at the
Closing have valid title to, or a valid “security entitlement” within the
meaning of Section 8-501 of the New York Uniform Commercial Code in respect of,
the Stock to be sold by such Selling Stockholder hereunder, free and clear of
any security interest, mortgage, pledge, lien, charge, claim, equity or
encumbrance of any kind, other than pursuant to this Agreement; and upon
delivery of such Stock and payment of the repurchase price therefor as herein
contemplated, assuming the Company has no notice of any adverse claim, the
Company will receive valid title to the Stock repurchased by it from such
Selling Stockholder, free and clear of any security interest, mortgage, pledge,
lien, charge, claim, equity or encumbrance of any kind.

             2.3     Due Execution of Escrow Agreement, Power-of-Attorney and
Custody Agreement. Such Selling Stockholder has duly executed and delivered, in
the form heretofore furnished to the Company, the Escrow Agreement, the Power of
Attorney (the “Power-of-Attorney”) (the form of which is attached hereto as
Exhibit D) with Blake M. Roney and Brooke B. Roney as attorneys-in-fact (each an
“Attorney-in–Fact”) and the Custody Agreement (the “Custody Agreement”) (the
form of which is attached hereto as Exhibit E) with American Stock Transfer &
Trust Company as the Custodian; the Custodian is authorized to deliver the Stock
to be sold by such Selling Stockholder hereunder; and each Attorney-in-Fact is
authorized to execute and deliver this Agreement on behalf of such Selling
Stockholder, to sell, assign and transfer to the Company the Stock to be sold by
such Selling Stockholder hereunder, to authorize the delivery of the Stock to be
sold by such Selling Stockholder hereunder and otherwise to act on behalf of
such Selling Stockholder in connection with this Agreement.

             2.4     Absence of Manipulation. Such Selling Stockholder has not
taken, and will not take prior to the Closing, directly or indirectly, any
action which is designed to or which has constituted or which might reasonably
be expected to cause or result in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Stock.

             2.5     Absence of Further Requirements. No filing with, or
consent, approval, authorization, order, registration, qualification or decree
of, any court or governmental authority or agency, domestic or foreign, is
necessary or required for the performance by each Selling Stockholder of its
obligations under this Agreement or under the Custody Agreement, or in
connection with the sale and delivery of the Stock or the consummation of the
transactions contemplated by this Agreement except such as may have previously
been made or obtained or as may be required under the Securities Act of 1933, as
amended (the “Securities Act”), or state securities laws.

             2.6     Certificates Suitable for Transfer. Certificates for all of
the Stock to be sold by such Selling Stockholder pursuant to this Agreement in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank with signatures guaranteed have
been placed in custody with the Custodian with irrevocable conditional
instructions to deliver such Stock to the Company pursuant to this Agreement.

             2.7     Tax Advisors.  Such Selling Stockholder has reviewed with
its own tax advisors the U.S. federal, state, local and foreign tax consequences
of the transactions contemplated by this Agreement. With respect to such
matters, such Selling Stockholder relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. Such Selling Stockholder understands and agrees that it (and not the
Company) shall be responsible for its own tax liability that may arise as a
result of the transactions contemplated by this Agreement.

             2.8     Access to Data.  Such Selling Stockholder has been given
the opportunity to ask questions of, and has received answers from, the Company
with respect to the terms and conditions of this Agreement, the Power of
Attorney, the Custody Agreement and the Lock-Up Agreements and publicly
available information relating to the business or financial condition of the
Company. Such Selling Stockholder has also had access to and has reviewed the
Company’s publicly available filings with the Securities and Exchange Commission
including, but not limited to, the Risk Factors set forth in the Company’s
Registration Statement on Form S-3 (File Number 333-109836) filed on October 20,
2003, as well as the financial and business information contained in the
Company’s most recent filings on Form 10-Q and Form 10-K under the Securities
Exchange Act of 1934, as amended. In addition, the Company has provided, on a
confidential basis, to such Selling Stockholder the information set forth on
Schedule II, and such Selling Stockholder has had an opportunity to review such
information and ask questions of, and has received answers from, the Company
with respect to such information. Such Selling Stockholder has not been
furnished with nor relied upon any representations or other information (whether
oral or written) relating to the business or financial condition of the Company
from the Company or its representatives or agents other than as described above
or set forth in the Company’s publicly available documents.

        3.     Representations and Warranties of the Company. The Company
represents and warrants to each Selling Stockholder as of the date hereof and as
of the Closing as follows:

             3.1     Authorization of Agreements. The Company has the full
right, power and authority to enter into and deliver this Agreement, the Lock-Up
Agreements and the Escrow Agreement, and this Agreement, the Lock-Up Agreements
and the Escrow Agreement, when executed and delivered by the Company, and
assuming each of this Agreement, the Lock-Up Agreements and the Escrow Agreement
is a valid and legally binding obligation of each of the Selling Stockholders,
each of this Agreement, the Lock-Up Agreements and the Escrow Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies. The Company has the
full legal right and power and all authority and approval required to execute
and deliver, or authorize execution and delivery of, this Agreement, the Lock-Up
Agreements, the Escrow Agreement and all other instruments executed and
delivered by or on behalf of the Company in connection with the repurchase of
the Stock to be repurchased by the Company from the Selling Stockholders
hereunder.

             3.2     Compliance with Other Instruments. The execution, delivery
and performance of this Agreement, the Lock-Up Agreements and the Escrow
Agreement by the Company and the consummation of the transactions contemplated
hereby and thereby will not result in any violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either a
default under any provision of the governing documents of the Company or any
instrument, judgment, order, writ, decree or contract to which the Company or
any of its subsidiaries is a party or by which it is bound, or any provision of
any federal or state statute, rule or regulation applicable to the Company or
any of its subsidiaries.

             3.3     Due Execution of Escrow Agreement. The Company has duly
executed and delivered the Escrow Agreement.

        4.     Conditions of the Company’s Obligations at Closing. The
obligations of the Company to the Selling Stockholders under this Agreement are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived by the Company:

             4.1    Qualifications. All authorizations, approvals or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful sale of the Stock
pursuant to this Agreement shall be obtained and effective as of the Closing.

             4.2     Opinion of Financial Advisor. A reputable investment
banking or other financial advisory firm shall have delivered a written opinion
to the Special Committee of the Board of Directors of the Company, in a form
acceptable to the Special Committee, with respect to fairness, from a financial
point of view, to the Company of the consideration to be paid by the Company to
the Selling Stockholders for the Stock pursuant to this Agreement.

             4.3     Completion of Financing. The Company shall have completed a
debt or equity financing on terms acceptable to the Company in an amount
sufficient to finance the Company’s repurchase of the Stock from the Selling
Stockholders pursuant to this Agreement.

             4.4     Lock-Up Agreements. Each of the Selling Stockholders (and
the affiliated estate planning entities and trusts) shall have executed a
Lock-Up Agreement and delivered it to the Company at the Closing.

             4.5     Conversion of Class B Common Stock. All shares of Class B
Common Stock held by the Selling Stockholders and affiliated estate planning
entities and trusts that are not repurchased by the Company pursuant to this
Agreement shall have been converted into shares of Class A Common Stock.

        5.     Conditions of the Selling Stockholders’ Obligations at Closing.
The obligations of the Selling Stockholders to the Company under this Agreement
are subject to the fulfillment, on or before the Closing, of the following
condition, unless otherwise waived by each Selling Stockholder:

             5.1     Lock-Up Agreements. The Company shall have executed the
Lock-Up Agreements and delivered them to the Selling Stockholders at the
Closing.

        6.     Miscellaneous.

             6.1     Survival. The representations and warranties of the Selling
Stockholders and the Company contained herein shall terminate on the first
anniversary of the Closing.

             6.2     Transfer; No Third-Party Beneficiaries. This Agreement
shall not be assigned without the prior written consent of the Company or, if
intended to be assigned by the Company, a majority-in-interest of the Selling
Stockholders; provided, that the Company may transfer its rights hereunder to an
affiliate, so long as such affiliate agrees in writing to be bound by all
obligations under this Agreement and confirms in writing the representations and
warranties set forth in Section 3 as if made by such affiliate. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement. For
purposes of this Agreement, the term “majority-in-interest” shall mean the
Selling Stockholders who hold a majority of the Stock to be sold pursuant to
this Agreement.

             6.3     Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of laws.

             6.4     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. 6.5 Titles and Subtitles. The titles
and subtitles used in this Agreement are used for convenience only and are not
to be considered in construing or interpreting this Agreement.

             6.6     Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by telegram or fax, or four (4)
business days after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth on the signature page hereto, or as subsequently
modified by written notice, and if to any of the Selling Stockholders with a
copy to P. Christian Anderson, Snell & Wilmer L.L.P., Gateway Tower West, 15 W.
South Temple, Suite 1200, Salt Lake City, Utah 84101, Facsimile: (801) 257-1800,
and if to the Company with a copy to Mark Bonham, Wilson Sonsini Goodrich &
Rosati, Professional Corporation, 2795 E. Cottonwood Parkway, Suite 300, Salt
Lake City, Utah 84121, Facsimile: (801) 993-6499.

             6.7     Finder’s Fee. Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. The Company agrees to indemnify and to hold harmless each Selling
Stockholder from any liability for any commission or compensation in the nature
of a finder’s fee (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees, or representatives is responsible. Each Selling Stockholder severally
and not jointly agrees to indemnify and hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which such Selling Stockholder or any of its officers, employees
or representatives is responsible.

             6.8     Fees and Expenses. Each of the Selling Stockholders and the
Company shall pay their respective fees and all other associated expenses
incurred by such party in connection with the negotiation, execution, delivery
and performance of the Agreement.

             6.9     Conversion of Class B Common Stock. In the event that the
Company agrees to waive the condition to Closing set forth in Section 4.5 above
with respect to any Selling Stockholder, each such Selling Stockholder shall, as
soon as practicable (but no later than two (2) business days after the date of
the Closing), take all actions necessary to effect the conversion into Class A
Common Stock of all such Selling Stockholder’s (or the affiliated estate
planning entities’ or trusts’) shares of Class B Common Stock that are not
repurchased by the Company pursuant to this Agreement.

             6.10     Attorney’s Fees. If any action at law or in equity
(including arbitration) is necessary to enforce or interpret the terms of any of
the Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

             6.11     Amendments and Waivers. Any term of this Agreement may be
amended or waived only with the written consent of the Company, on the one hand,
and a majority-in-interest of the Selling Stockholders on the other hand. Any
amendment or waiver effected in accordance with this Section 6.10 shall be
binding upon the Company and each transferee of the Stock, each future holder of
all such Stock, and each of the Selling Stockholders.

             6.12     Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(a) such provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

             6.13     Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

             6.14     Entire Agreement. This Agreement, and the documents
referred to herein, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements relating to the subject matter hereof existing between the parties
hereto are expressly canceled.

             6.15     Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:

  (i)

at any time by mutual written consent of the Company, on the one hand, and a
majority-in-interest of the Selling Stockholders on the other hand; or


  (ii)

by any party (as to such party only) hereto if the Closing does not occur on or
prior to the fifth (5th) business day after the date of this Agreement.


        Upon any such termination, this Agreement shall become void and of no
further effect, except for Section 6.3, Section 6.7, Section 6.8, Section 6.9,
Section 6.10 and this Section 6.15 which shall survive such termination.

[Signature Pages Follow]

        IN WITNESS WHEREOF, the parties have executed this Stock Repurchase
Agreement as of the date first written above.


COMPANY:

NU SKIN ENTERPRISES, INC.

a Delaware corporation

By: /s/ Ritch N. Wood

Name: Ritch N. Wood

Title: Chief Financial Officer

[Signature Page to Stock Repurchase Agreement]


SELLING STOCKHOLDERS:

  Blake M. Roney, as Attorney-In-Fact acting on behalf of each of the Selling
Stockholders listed on Schedule I to this Stock Repurchase Agreement


/s/ Blake M. Roney
Blake M. Roney, Attorney-In-Fact


SCHEDULE I


SELLING STOCKHOLDERS

         Selling Amount Payable by Stockholder
Amount Payable by Delivery of


SCHEDULE I


SELLING STOCKHOLDERS

Name of Selling Stockholder

--------------------------------------------------------------------------------

Selling
Stockholder
Commitment (in
shares)

--------------------------------------------------------------------------------

Amount Payable by
Escrow Agent (in
U.S. Dollars)

--------------------------------------------------------------------------------

Amount Payable by
Delivery of
Promissory Notes (in
U.S. Dollars)

--------------------------------------------------------------------------------

        Entities affiliated with Blake M. Roney:             BMR NS Holdings
LLC  3,436,167   $     14,304,126.24   $     30,194,235.46           Nedra D.
Roney and affiliated entities:       Nedra D. Roney, individually  3,499,800  
14,569,017.46   30,753,387.96        Nedra Roney Fixed CRT  135,929   565,847.39
  1,194,433.63           Entities affiliated with Steven J. Lund:       SJL NS
Holdings  274,257   1,141,681.19   2,409,947.31        The S and K Lund Trust 
12,090   50,329.33   106,238.98           Entities affiliated with Brooke B.
Roney:       BBR NS Holdings  280,866   1,169,192.79   2,468,020.89        The B
and D Roney Trust  2,874   11,962.49   25,251.33           Entities affiliated
with Sandra N. Tillotson:       Sandra N. Tillotson Family Trust  1,151,752  
4,794,531.20   10,120,660.40        Sandra N. Tillotson Fixed Charitable Trust 
120,902   503,293.33   1,062,389.77           Entities affiliated with R. Craig
Bryson:       RCB NS Holdings LLC  636,327   2,648,912.27   5,591,525.08        
  Entities affiliated with Kirk V. and Melanie K. Roney:       Kirk V. Roney,
individually  27,916   116,207.78   245,300.21        Melanie K. Roney Trust 
402,485   1,675,471.44   3,536,712.31           Corporation of the President of
The Church of      Jesus Christ of Latter-day Saints  829,833  
$       3,454,441.19   7,291,896.68  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                          Total:  10,811,198   $     45,005,014.10  
$     95,000,000.00  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Schedule I to Stock Repurchase Agreement


SCHEDULE II


CONFIDENTIAL INFORMATION PROVIDED TO SELLING STOCKHOLDERS
























Schedule II to Stock Repurchase Agreement


EXHIBIT A


FORM OF PROMISSORY NOTE


























Exhibit A to Stock Repurchase Agreement




EXHIBIT B


FORM OF ESCROW AGREEMENT


























Exhibit B to Stock Repurchase Agreement




EXHIBIT C


FORM OF LOCK-UP AGREEMENT


























Exhibit C to Stock Repurchase Agreement




EXHIBIT D


FORM OF POWER-OF-ATTORNEY


























Exhibit D to Stock Repurchase Agreement




EXHIBIT E


FORM OF CUSTODY AGREEMENT


























Exhibit E to Stock Repurchase Agreement